Citation Nr: 1042752	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, including consideration of service connection for an 
undiagnosed illness manifested by intermittent rashes and 
itching.  

2.  Entitlement to service connection for a chronic gastric 
distress, including consideration of service connection for an 
undiagnosed illness manifested by gastric distress.  

3.  Entitlement to an initial rating higher than 10 percent for 
degenerative changes of C5-C6.  

4.  Entitlement to an initial rating higher than 10 percent for 
right rotator cuff tendinitis with impingement.

5.  Entitlement to higher initial ratings for a surgery scar over 
the right breast, rated zero percent prior to April 18, 2005, and 
10 percent on that date. 

6.  Entitlement to an initial rating higher than 10 percent for 
right trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February to 
July 1988, from January to October 1991, and from January 2003 to 
February 2004.  The Veteran served in the Persian Gulf Theater of 
Operations during the Persian Gulf War era.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
November 2004 and later-issued rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In a November 2004 RO rating decision, service 
connection for right trochanteric bursitis (10 percent) was 
granted.  The RO also granted service connection for a right 
femur stress fracture (10 percent) and service connection for a 
surgery scar over the right breast (zero percent).  Among the 
claims denied in November 2004 are service connection for chronic 
gastric distress and service connection for skin problems.  As 
explained below, the Veteran submitted a timely notice of 
disagreement (hereinafter: NOD) with certain portions of the 
November 2004 rating decision.  

In correspondence dated in April 2005 the Veteran expressed her 
dissatisfaction with the November 2004 rating decision.  Although 
the RO construed her VA Form 21-4138, Statement In Support Of 
Claim, as a claim for an increase, the Board finds her statements 
more closely resembles an NOD.  The statement does not indicate 
that a service-connected disability has worsened.  Rather, the 
Veteran stated, "...my 0% rating and 10 percent rating should be 
higher."  She also requested "reevaluation of my skin problem 
which was denied" and "reevaluation of gastric distress 
(chronic) which was denied."  

In Gallegos v Gober, 14 Vet. App. 50 (2000), the United States 
Court of Appeals for Veterans Claims (hereinafter: the Court) 
stressed that according to 38 U.S.C.A. § 7105, an NOD must (1) 
express disagreement; (2) be filed in writing; (3) be filed at 
the AOJ; (4) be filed with one year of the mailing date of the 
decision; and, (5) be filed by the claimant or authorized 
representative.  Considering Gallegos and the pro-claimant nature 
of VA benefits law, the Board finds the November 2004 rating 
decision has not become final with respect to the initial rating 
for right trochanteric bursitis, the initial rating for a right 
femur stress fracture, and the initial rating for a surgery scar 
over the right breast.  As timely NOD was received, the Board has 
jurisdiction over these additional claims.  See 38 U.S.C.A. 
§ 7105 (Appellate review will be initiated by a notice of 
disagreement...).  Because no statement of the case (hereinafter: 
SOC) has been issued, a remand is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board also notes that in September 2005 the RO granted 
service connection for a surgical scar on the right side of the 
neck and assigned a zero percent rating effective April 18, 2005.  
The Veteran did not express dissatisfaction with that rating.  In 
an August 2007 rating decision, however, the RO continued a zero 
percent rating for the neck scar.  In October 2007, the RO 
construed new correspondence as an NOD with certain issues; 
however, the NOD does not address the neck scar.  Because there 
is no jurisdiction-conferring NOD with the neck scar rating, the 
Board may not address that rating. 

In a February 2009 rating decision the RO granted entitlement to 
service connection for degenerative changes of C5-C6 and assigned 
a 10 percent rating effective April 18, 2005.  In March 2009, the 
RO received a VA Form 9, Appeal to the Board of Veterans' 
Appeals, pertaining to other issues, in which the Veteran also 
expressed dissatisfaction with the 10 percent rating recently 
assigned for degenerative changes of the cervical spine.  No SOC 
has been issued with respect to the 10 percent rating for the 
cervical spine.  Thus, a remand is required.  Manlincon, supra.  

The issues of entitlement to service connection for a chronic 
skin disorder, including consideration of service connection for 
an undiagnosed illness manifested by intermittent rashes and 
itching, and for a chronic gastric distress, including 
consideration of service connection for an undiagnosed illness 
manifested by gastric distress, and entitlement to an initial 
rating higher than 10 percent for right rotator cuff tendinitis 
with impingement, an initial rating higher than 10 percent for 
degenerative changes of C5-C6, and higher initial ratings for a 
surgery scar over the right breast, are addressed in the REMAND 
portion of the decision and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The right hip disability has been manifested throughout the 
appeal period by nearly full range of motion, albeit with pain on 
motion, pain at the limits of motion, painful crossing of the 
legs, and pain on palpation of the right trochanteric area

2.  The evidence does not demonstrate distinct time periods in 
which the service-connected right hip disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  




CONCLUSION OF LAW

The criteria for a schedular disability rating greater than 10 
percent for a right hip disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate 
II, § 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253, 5255 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for service-connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The claimant challenges the initial evaluation assigned following 
the grant of service connection.  In Dingess, the Court held that 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Because the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case as to the right trochanteric bursitis issue 
on appeal are adequate as they are predicated on a substantial 
review of the record and medical findings and consider the 
Veteran's complaints and symptoms.  Although the Veteran provided 
vague testimony as to a greater limitation of motion due to pain 
than reported by VA examination in January 2010, the Board finds 
the available examination findings as to objective evidence of 
painful right hip motion are thorough and consistent.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for an adequate determination as to this 
matter.  There has been substantial compliance with all pertinent 
VA law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Initial Rating for Right Trochanteric Bursitis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.  More recently, the 
Court held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Right trochanteric bursitis has been rated 10 percent disabling 
for the entire appeal period under Diagnostic Code 5019.  Under 
that code, bursitis of any body part is rated under an applicable 
Diagnostic Code for limitation of motion of the affected parts, 
as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2010). 

500
3
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, 
degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

Under Diagnostic Code 5251, where the thigh is limited in 
extension to 5 degrees, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a Diagnostic Code 5251 (2010).  

Under Diagnostic Code 5252, where the thigh is limited in flexion 
to no more than 45 degrees, a 10 percent rating is warranted.  
Where the thigh is limited in flexion to no more than 30 degrees, 
a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2010).

Where the thigh is limited in rotation to no more than 15 degrees 
of toe-out, a 10 percent rating is warranted.  Where limitation 
of abduction precludes crossing the leg, a 10 percent rating is 
warranted.  Where limitation of abduction results in no thigh 
motion beyond 10 degrees, a 20 percent rating is warranted.  
38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5253 (2010).

Under Diagnostic Code 5255, a 10 percent rating is warranted for 
malunion of the femur resulting in slight hip or knee disability.  
With moderate hip or knee disability, a 20 percent rating is 
warranted, and with marked hip or knee disability, a 30 percent 
rating is warranted.  Fracture of the surgical neck of the femur 
with "false joint" warrants a 60 percent rating, as does non-
union with loose motion where weight bearing is preserved with 
aid of brace.  An 80 percent rating is warranted for fracture of 
the femur shaft or anatomical neck of the femur with nonunion and 
loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).

"False joint" means pseudoarthrosis, Dorland's Illustrated 
Medical Dictionary 870 (28th ed. 1994).  "Pseudoarthrosis" is 
defined as a pathologic entity characterized by deossification of 
a weight-bearing long bone, followed by bending and pathologic 
fracture, with inability to form normal callus leading to the 
"false joint" that gives the condition its name.  Id. 1375.

In this case, an August 2004 VA orthopedic compensation 
examination report notes a history of in-service right hip pain 
due to a likely stress fracture of the right femur.  Later-dated 
in-service right hip pains were diagnosed as right trochanteric 
bursitis.  The Veteran reportedly could fast-walk about two miles 
per day, but with pain.  Standing, sitting, and crossing the legs 
caused additional pain, for which the Veteran currently took 
medication.  Right hip range of motion appeared to be normal, 
that is, 95 degrees of pain-free forward flexion, 20 degrees of 
internal rotation with pain, 30 degrees of external rotation with 
pain, 10 degrees of adduction with discomfort over the greater 
trochanteric area, and 35 degrees of pain-free abduction.  Gait 
was normal.  There was no additional impairment due to weakness, 
fatigability, incoordination, or flare-ups.  Palpating the right 
trochanteric area produced tenderness and pain.  X-rays were 
normal.  The diagnosis was mild trochanteric bursitis.  The 
examiner noted that the Veteran worked in a nursing home as a 
registered nurse and that she also performed military service 
with Reserve components.  

In January 2005, VA treated the Veteran for right hip pains.  The 
examiner offered two diagnoses; that of right hip pain; and, 
right chronic trochanteric bursitis.  VA re-examined the right 
hip in August 2005 and found normal, painless motion.  The 
examiner offered two diagnoses.  The examiner offered diagnoses 
of mild right greater trochanteric bursitis; and, minimal 
residuals of a stress fracture of the right proximal femur. 

VA re-examined the right hip in April 2007 and found full range 
of motion, albeit with pain at 30 degrees of internal rotation 
and pain over the right trochanteric area consistent with 
bursitis.  No additional functional impairment was found.  
April 2007 X-rays were normal.  

VA re-examined the right hip in January 2010.  Right hip range of 
motion appeared to be normal, that is, 115 degrees of pain-free 
forward flexion, 30 degrees of hip extension, 45 degrees of 
internal rotation without pain, 60 degrees of external rotation 
without pain, 25 degrees of adduction, and 45 degrees of pain-
free abduction.  Gait was normal.  There was no additional 
impairment due to weakness, fatigability, incoordination, or 
flare-ups.  Palpating the right trochanteric area produced 
tenderness and pain.  X-rays were normal.  The diagnosis was mild 
trochanteric bursitis.  

In August 2010, the Veteran testified before the undersigned 
Veteran's law judge that she has right hip pain and swelling and 
that this causes back pains too.  She reported that the pain-free 
range of motion of the right hip was much less than the examiners 
have reported.  She testified that she has been receiving 
injections to reduce hip pain.

Based upon the evidence of record, the Board finds the Veteran's 
right hip disability has been manifested by nearly full range of 
motion, albeit with pain on motion, pain at the limits of motion, 
painful crossing of the legs, and pain on palpation of the right 
trochanteric area.  Comparing these manifestations with the 
criteria of the rating schedule, the Board finds that the 
criteria for a schedular rating greater than 10 percent under 
Diagnostic Codes 5019, 5251, 5252, 5253, and/or 5255 are not more 
nearly approximated.  There is minimal limitation of motion in 
any plane and there is no malunion of the femur.  While the 
actual ranges of motion would be noncompensable under any 
diagnostic code, a 10 percent rating was apparently assigned 
based upon her complaints of painful use and painful crossing of 
the legs.  The Board finds, however, that there is no basis upon 
which to assign a greater rating.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for a schedular disability rating greater than 10 
percent for a right hip disability is denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran is working 
and has not claimed TDIU on either a schedular or extraschedular 
basis, nor is a TDIU claim raised by the record.  The rating 
criteria reasonably describe the disability level and 
symptomatology.  The right hip disability has not been shown, or 
alleged, to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, 
supra; Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); See also VAOPGCPREC. 6-96. 


ORDER

An initial rating higher than 10 percent for right trochanteric 
bursitis is denied.


REMAND

Service Connection for a Chronic Skin Disorder

As noted in the introduction, a timely NOD has been submitted and 
the RO has not yet issued an SOC.  The Court has held that an 
unprocessed NOD should be remanded, rather than referred, to the 
RO.  Manlincon, supra.  Thus, a remand is required.   However, 
this issue will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Service Connection for Chronic Gastric Distress

As noted in the introduction, a timely NOD has been submitted and 
the RO has not yet issued an SOC.  This issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  Smallwood, supra.

Initial Rating for C5-C6 Degenerative Changes 

As noted in the introduction, in February 2009 the RO granted 
service connection for degenerative changes of C5-C6 and assigned 
a 10 percent rating effective April 18, 2005.  In March 2009, the 
Veteran expressed dissatisfaction with the 10 percent rating 
assigned for degenerative changes of the cervical spine.  No SOC 
has been issued with respect to the 10 percent rating.  Thus, a 
remand is required and the issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  Smallwood, supra.

Initial Rating for Right Rotator Cuff Tendinitis with Impingement

The Board notes that an August 2004 VA orthopedic compensation 
examination report notes that the upper extremity muscle groups 
are "5/5," but does not address right arm, hand, and finger 
pain and numbness.  A January 2010 VA compensation examination 
report reflects full right shoulder range of motion.  The 
Veteran's right arm and hand numbness and pain were not 
addressed. 

The Veteran recently testified before the undersigned Veteran's 
law judge that her right shoulder disability hurts all day on the 
job, that she has right hand numbness, pain, and loss of 
function, and that the examiner did not take these factors into 
consideration.  She stated that she is willing to undergo further 
examination to determine the severity of the right shoulder 
disability.  Because the service-connected right shoulder 
disability implicates the reported right arm and hand symptoms, 
an additional medical evaluation should be provided to determine 
the nature and etiology of all right upper extremity symptoms.  

Initial Rating for a Surgery Scar over the Right Breast

As noted in the introduction, in November 2004 the RO granted 
service connection for a surgical scar over the right breast and 
assigned a zero percent rating effective February 9, 2004.  In 
April 2005, the Veteran expressed dissatisfaction with the zero 
percent rating assigned.  In September 2005, the RO granted a 10 
percent rating effective April 18, 2005; however, no SOC has been 
issued with respect to the initial rating and it is not clear 
that the Veteran has withdrawn the NOD.  Thus, a remand is 
required.  The issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  Smallwood, supra.

Accordingly, these issues are remanded for the following action:

1.  The AMC/RO should issue an SOC with 
respect to the denial of service connection 
for a chronic skin condition and service 
connection for chronic gastric distress.  
Consideration should be given to the 
provisions for presumptive service 
connection for undiagnosed illness, 
including signs or symptoms of involving 
skin and gastrointestinal signs or 
symptoms.  38 C.F.R. § 3.317 (b).  The 
AMC/RO should also issue an SOC with 
respect to the denial of an initial rating 
for degenerative changes of C5-C6 and for 
an initial rating for a surgery scar over 
the right breast.  The Veteran should be 
informed that, under 38 C.F.R. § 20.302, 
she has 60 days from the date of mailing of 
the SOC to file a substantive appeal or a 
request for an extension of time to do so.

2.  The AMC/RO should make arrangements for 
an appropriate examination of the Veteran's 
right shoulder.  The claims file should be 
made available for review.  The examiner is 
asked to review the claims file, note that 
review in the report, elicit a history of 
right upper extremity symptoms from the 
Veteran, examine the right shoulder and 
right upper extremity, and offer a 
diagnosis, if warranted.  The examiner is 
asked to address the pain-free range of 
motion of the right arm, and whether there 
is weakness, fatigue, or incoordination.  
The examiner is asked to evaluate the right 
upper extremity for claimed numbness and 
weakness and address the etiology of such, 
if found.  The examiner should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the examiner should state the 
reason.  

3.  Thereafter, if a substantive appeal has 
been filed with respect to service 
connection for a chronic skin condition, 
service connection for chronic gastric 
distress, an initial rating for 
degenerative changes of C5-C6, and/or for 
an initial rating for a surgery scar over 
the right breast, these issues should be 
returned to the Board.  

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should re-adjudicate the claim 
for a higher initial right shoulder rating.  
If the benefits sought remain denied, the 
Veteran and her representative should be 
furnished an SSOC and given an opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action by the Veteran is required until she 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on her claims.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


